Action for personal injuries suffered by appellant as a consequence of the collision of the taxicab, in which she was a passenger, with another automobile. Order reversed on the facts, without costs, the motion granted, without costs, and the case set for trial during the October, 1940, term of the court on a day to be fixed by the justice presiding in the calendar part thereof. In view of the age of the plaintiff (seventy-six years) and her physical condition, it was an improvident exercise of discretion to deny a preference. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.